EXHIBIT 10.1

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT, dated as of August 14, 2012 (this “Amendment”), is between
DIGITAL DOMAIN MEDIA GROUP, INC., a Florida corporation (the “Company”), and the
investor listed on the signature page hereto (the “Investor”).

 

W I T N E S S E T H

 

WHEREAS, the parties hereto and certain other investors (collectively with the
Investor, the “Buyers”) have heretofore entered into a Securities Purchase
Agreement dated as of June 7, 2012 with the Company (the “Purchase Agreement”);
and

 

WHEREAS, the Company and the Investor wish to amend the Purchase Agreement to
amend certain sections of the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions and covenants contained herein, the parties hereto hereby agree as
follows:

 

1.                                       Definitions; References; Continuation
of Purchase Agreement.  Unless otherwise specified herein, each capitalized term
used herein that is defined in the Purchase Agreement shall have the meaning
assigned to such term in the Purchase Agreement.  Each reference to “hereof,”
“hereto,” “hereunder,” “herein” and “hereby” and each other similar reference,
and each reference to “this Agreement”, the “Securities Purchase Agreement” and
each other similar reference, contained in the Purchase Agreement and any other
Transaction Document shall from and after the date hereof refer to the Purchase
Agreement as amended hereby.  Except as amended hereby, all terms and provisions
of the Purchase Agreement and all other Transaction Documents shall continue
unmodified and remain in full force and effect.

 

2.                                       Amendments to Purchase Agreement
Provisions.  Effective upon the execution and delivery of this Amendment and the
execution and delivery of substantially identical amendments to the Purchase
Agreement by Buyers representing the Required Holders (as defined in the
Purchase Agreement, the following provisions of the Purchase Agreement shall be
amended as follows:

 

(i)                                     Section 1(b)(i)(13) shall be amended and
restated in its entirety as follows:

 

(13)                            “First Adjustment Date” means the date that is
the sixth (6th) Trading Day immediately following the date that is the earliest
of (1) the date that all Registrable Securities (as defined in the Registration
Rights Agreement) and the Adjustment Shares have become registered pursuant to
an effective Registration Statement that is available for the resale of all such
Registrable Securities and Adjustment Shares; provided, however, if less than
all Registrable Securities and Adjustment Shares have become registered for
resale on the date that a Registration Statement is declared effective, each
Buyer with respect to itself only, shall have the right solely with respect to
this clause (1), to

 

--------------------------------------------------------------------------------


 

deem such condition satisfied, (2) the date that such Buyer can sell all of the
Registrable Securities and the Adjustment Shares without restriction or
limitation pursuant to Rule 144 and (3) the date that is six (6) months
immediately following the Closing Date.

 

(ii)                                  Section 1(b)(i)(14) shall be amended and
restated in its entirety as follows:

 

(14)                            “First Adjustment Price” means eighty-five
percent (85%) of the lower of (i) the Weighted Average Price immediately
preceding the First Adjustment Date and (ii) the arithmetic average of the two
(2) lowest Weighted Average Prices of the Common Stock during the five
(5) Trading Days immediately preceding the First Adjustment Date (as adjusted
for stock splits, stock dividends, recapitalizations, reorganizations,
reclassification, combinations, reverse stock splits or other similar events
during such period).

 

(iii)                               Section 1(b)(i)(21) shall be amended and
restated in its entirety as follows:

 

(21)                            “Pre-Delivery First Adjustment Date” means the
fifth (5th) Trading Day immediately preceding the First Adjustment Date.

 

(iv)                              Section 1(b)(i)(22) shall be amended by
deleting such definition.

 

(v)                                 The first sentence of Section 1(b)(ii) shall
be amended and restated in its entirety as follows:

 

The Company shall, without any additional consideration, issue to each Buyer a
number of shares of Common Stock on the Pre-Delivery First Adjustment Date equal
to the maximum number of Adjustment Shares registered pursuant to an effective
Registration Statement (such number, the “Pre-Delivery First Adjustment Share
Amount”).

 

(vi)                              Clause (A) of the third sentence of
Section 1(b)(ii) shall be amended and restated in its entirety as follows:

 

(A) the First Adjustment Date was triggered by clause (1) of such definition and
the Registration Statement is not available for the resale of all Registrable
Securities and Adjustment Shares thereunder at all times from the Pre-Delivery
First Adjustment Date until the sixtieth (60th) day following the First
Adjustment Date,

 

(vii)                           Section 1(b)(i) of the Securities Purchase
Agreement is amended by adding thereto, in its proper alphabetical order, the
following definition:

 

“Initial Shares” means the number of Common Shares purchased by such Buyer on
the Closing Date (as adjusted for stock splits,

 

2

--------------------------------------------------------------------------------


 

stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events).

 

3.                                       Disclosure of Transactions and Other
Material Information.  On or before 8:30 a.m., New York City time, on August 15,
2012, the Company shall file a Current Report on Form 8-K describing the terms
of the transactions contemplated by this Amendment and the amendments entered
into by the other Buyers in the form required by the 1934 Act and attaching a
form of this Amendment (including all attachments, the “8-K Filing”).  From and
after the filing of the 8-K Filing with the SEC, the Investor shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide the Investor with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
prior written consent of the Investor.

 

4.                                       Counterparts; Execution; Amendments. 
This Amendment may be executed in counterparts and by fax or electronic
signatures, all of which shall be one and the same agreement and shall have
binding legal effect.  No waiver or amendment under or in respect of this
Amendment shall be valid unless in writing signed by the party to be charged
therewith.  The Company and the Investor acknowledge and agree that this
Amendment is not being entered into in connection with, or in consideration for,
any consent or amendment of the terms of any other securities of the Company
held by the Investor.

 

5.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
without regard to any choice of law or conflict or law provision or rule that
would cause the application of the laws of any other jurisdiction.

 

6.                                       Severability.  If any provision of this
Amendment is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Amendment so long as this Amendment as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

7.                                       Fees.  The Company hereby agrees to
reimburse the Holder upon its request for its legal fees and expenses in
connection with the preparation, review and negotiation of this Agreement and
transactions contemplated thereby and any prior unpaid and outstanding legal
fees and expenses incurred by Schulte Roth & Zabel LLP to date with respect to
the

 

3

--------------------------------------------------------------------------------


 

Transaction Documents or any proposed amendments or waivers thereto, by promptly
paying any such amount to Schulte Roth & Zabel LLP by wire transfer of
immediately available funds in accordance with the written instructions of
Schulte Roth & Zabel LLP.  Except as otherwise set forth above, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, review, execution, delivery and performance of this
Consent and Amendment.

 

8.                                       Headings.  The headings in this
Amendment are for reference purposes only and will not in any way affect the
meaning or interpretation of this Amendment.

 

9.                                       Prior Agreements.  This Amendment and
the other agreements contemplated hereby constitute the entire agreement between
the parties concerning the subject matter hereof and supersedes any prior
representations, understandings or agreements.  There are no representations,
warranties, agreements, conditions or covenants, of any nature whatsoever
(whether express or implied, written or oral) between the parties hereto with
respect to such subject matter except as expressly set forth herein and in the
other agreements contemplated hereby.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[INVESTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------